IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-94-337-CV



C. DARRYL PRIMEAUX AND C. DARRYL PRIMEAUX, INC.,


	APPELLANTS


vs.



LAMAR HOMES, INC.,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 94-01732, HONORABLE JON N. WISSER, JUDGE PRESIDING

 


PER CURIAM
	The parties have filed a joint motion to reverse judgment and remand cause.  The
parties' joint motion is granted.  Tex. R. App. P. 59(a)(1)(A).
	The judgment of the trial court is reversed and the cause remanded for further
proceedings consistent with the parties' settlement agreement.

Before Chief Justice Carroll, Justices Jones and Kidd
Reversed and Remanded on Joint Motion
Filed:   September 21, 1994
Do Not Publish